internal_revenue_service number release date index number ----------------------------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number --------------------- refer reply to cc ita b04 plr-114443-07 date date ty ty legend taxpayers ----------------------------------------- residence ---------------------------- residence ---------------------------- date -------------------------- date ---------------------- date ------------------- dear this letter responds to your request for a ruling under sec_121 of the internal_revenue_code specifically you have requested that the gain on the sale of residence may be excluded under the reduced maximum exclusion in sec_121 taxpayers were married and had one child when they purchased residence on date residence had three small bedrooms and one and one-half baths husband and wife used one of the small bedrooms as an office after the purchase of residence wife became pregnant and gave birth to another child taxpayers’ first child was age at the time taxpayers tried but failed to make reasonable accommodations for the additional child in residence on date taxpayers purchased residence which ha sec_3 bedrooms full baths and additional space used as their office law and analysis sec_121 provides that gain from the sale_or_exchange of property is not included in gross_income if during the 5-year period ending on the date of the sale_or_exchange plr-114443-07 the taxpayer has owned and used the property as the taxpayer’s principal_residence for periods aggregating two years or more sec_121 provides the general_rule for the maximum exclusion_of_gain sec_121 provides that subsection a shall not apply to any sale if during the 2-year period ending on the date of the sale there was any other sale_or_exchange by the taxpayer to which subsection a applied sec_121 provides for a reduced maximum exclusion when a taxpayer fails to satisfy the ownership and use requirements of subsection a if the primary reason for the sale is the occurrence of unforeseen circumstances the reduced maximum exclusion is computed by multiplying the applicable maximum exclusion by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale the period of time that the taxpayer used the property as the taxpayer’s principal_residence during the 5-year period ending on the date of the sale or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the current sale the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator sec_1_121-3 of the income_tax regulations provides that all the facts and circumstances of a sale will determine whether the primary reason for the sale is the occurrence of unforeseen circumstances factors that may be relevant in determining the primary reason for a sale include the following the suitability of the property as the taxpayer’s residence materially changes the circumstances giving rise to the sale are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer’s principal_residence and the circumstances giving rise to the sale occur during the period of the taxpayer’s ownership and use of the property as the taxpayer’s principal_residence sec_1_121-3 provides that a sale is by reason of unforeseen circumstances if the primary reason for the sale is the occurrence of an event that the taxpayer could not reasonably have anticipated before purchasing and occupying the residence sec_1_121-3 states that the commissioner may issue rulings addressed to specific taxpayers identifying events or situations as unforeseen circumstances with regard to those taxpayers in the present case based on the facts representations and the relevant law we conclude that the occurrence of unforeseen circumstances was the primary reason for the sale and that the suitability of residence as the taxpayers’ principal_residence materially changed accordingly the gain on the sale of residence which taxpayers plr-114443-07 owned and used as a principal_residence for less than two of the preceding five years may be excluded under the reduced maximum exclusion_of_gain in sec_121 caveats except as expressly provided we express no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any income_tax return to which it is relevant alternatively if taxpayers file a return electronically taxpayers may attach a statement to the return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by the taxpayers while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely donna welsh senior technician reviewer branch income_tax accounting
